[Cite as State ex rel. Lemley v. Mills, 2013-Ohio-3886.]


                                         COURT OF APPEALS
                                      MORROW COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO, EX REL.,                                      JUDGES:
ROGER W. LEMLEY                                              Hon. John W. Wise, P. J.
                                                             Hon. Patricia A. Delaney, J.
        Relator                                              Hon. Craig R. Baldwin, J.

-vs-                                                         Case No. 2013 CA 0005

VANESSA MILLS

        Respondent                                           OPINION




CHARACTER OF PROCEEDING:                                   Writ of Mandamus



JUDGMENT:                                                  Dismissed



DATE OF JUDGMENT ENTRY:                                    September 9, 2013



APPEARANCES:

For Relator                                                For Respondent

ROGER W. LEMLEY                                            CHARLES S. HOWLAND
PRO SE                                                     PROSECUTING ATTORNEY
Post Office Box 5398                                       60 East High Street
Mansfield, Ohio 44901                                      Mt. Gilead, Ohio 43338
Morrow County, Case No. 2013 CA 0005                                                  2

Wise, P. J.

      {¶1}    Relator, Roger W. Lemley, has filed a complaint for writ of mandamus

against Respondent, Vanessa Mills, who is the clerk of the Morrow County Court of

Common Pleas.

      {¶2}    This cause of action arises out of public records requests made by Relator

to Respondent for a copy of “Judgment Entry of Appellate case No. 2006CA0004 in the

Fifth District Court of Appeals.”

      {¶3}    Respondent has filed a motion to dismiss stating that the requested record

has been provided to Relator. Relator has not responded to the motion to dismiss.

      {¶4}    “Mandamus is the appropriate remedy to compel compliance with R.C.

149.43, Ohio's Public Records Act.” State ex rel. Physicians Commt. for Responsible

Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288, 2006-Ohio-903, 843

N.E.2d 174, ¶ 6; R.C. 149.43(C).

      {¶5}    The Supreme Court has held, “In general, providing the requested records

to the relator in a public-records mandamus case renders the mandamus claim moot.”

State ex rel. Toledo Blade Co. v. Toledo–Lucas Cty. Port Auth., 121 Ohio St.3d 537,

2009–Ohio–1767, 905 N.E.2d 1221, ¶ 14.
Morrow County, Case No. 2013 CA 0005                                                3


      {¶6}   Because Relator has been provided the requested records, the instant

complaint is moot. For this reason, the motion to dismiss is granted.



By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



                                           /s/ John W. Wise___________________
                                           HON. JOHN W. WISE


                                           /s/ Patricia A. Delaney_ _____________
                                           HON. PATRICIA A. DELANEY


                                           /s/ Craig R. Baldwin ______________
                                           HON. CRAIG R. BALDWIN

JWW/d 0820
Morrow County, Case No. 2013 CA 0005                                                 4


           IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO, EX REL.,                     :
ROGER W. LEMLEY                             :
                                            :
       Relator                              :
                                            :
-vs-                                        :         JUDGMENT ENTRY
                                            :
VANESSA MILLS                               :
                                            :
       Respondent                           :         Case No. 2013 CA 0005




       For the reasons stated in our accompanying Memorandum-Opinion, the instant

complaint is moot. For this reason, the motion to dismiss is granted.

       Costs waived.




                                            /s/ John W. Wise___________________
                                            HON. JOHN W. WISE


                                            /s/ Patricia A. Delaney_______________
                                            HON. PATRICIA A. DELANEY


                                            /s/ Craig R. Baldwin_________________
                                             HON. CRAIG R. BALDWIN